Case: 16-10552      Document: 00513813330         Page: 1    Date Filed: 12/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fif h Circuit

                                    No. 16-10552                              FILED
                                  Summary Calendar                    December 27, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHANTRY CLAY ORTIZ, also known as “Guero,”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:10-CR-18-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge: *
       Chantry Clay Ortiz, federal prisoner # 38006-177, was sentenced to 188
months of imprisonment after pleading guilty to distributing and possessing
with intent to distribute a controlled substance. Ortiz moved for a sentence
reduction pursuant to 18 U.S.C. § 3582(c)(2) based on an amendment to the
Sentencing Guidelines that lowered the offense levels for most drug-related
offenses. The district court denied relief, and Ortiz appeals.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10552    Document: 00513813330     Page: 2   Date Filed: 12/27/2016


                                 No. 16-10552

      Section 3582(c)(2) permits courts to modify, in their discretion, a
defendant's sentence when the Sentencing Commission has subsequently
lowered the applicable sentencing range. The district court may reduce a
sentence after considering the factors outlined in 18 U.S.C. § 3553(a) and
applicable guideline policy statements. § 3582(c)(2). The denial of a sentence
reduction is reviewed for an abuse of discretion. United States v. Evans, 587
F.3d 667, 672 (5th Cir. 2009).
      A review of the record reveals that, when denying Ortiz’s § 3582(c)(2)
motion, the district court properly considered the § 3553(a) factors, guideline
policy statement, Ortiz’s post-sentencing rehabilitative efforts, and Ortiz’s
prison disciplinary record. See id. at 672-73; U.S.S.G. § 1B1.10; § 3582(c)(2).
Ortiz has not shown that the district court abused its discretion by denying his
§ 3582(c)(2) motion. See Evans, 587 F.3d at 672-73. Accordingly, we AFFIRM
the district court’s judgment.




                                       2